Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-1999

Taj Mahal Travel v. Delta Airlines
Precedential or Non-Precedential:

Docket 97-5652




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Taj Mahal Travel v. Delta Airlines" (1999). 1999 Decisions. Paper 5.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/5


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           OFFICE OF THE CLERK
P. DOUGLAS SISK                          UNITED STATES COURT OF APPEALS
TELEPHONE
         CLERK
FOR THE THIRD CIRCUIT215-597-2995
                     21400 UNITED STATES COURTHOUSE
                            601 MARKET STREET
                         PHILADELPHIA 19106-1790
                         January 8, 1999

West Publishing Co.

Commerce Clearing House, Inc.

U.S. Law Week



Re:    Taj Mahal Travel, Inc. V. Delta Airlines, Inc.
          Docket No. 97-5652
          D.C. No. 97-cv-0088


Dear Publishers:

     The following corrections should be made to the published slip
opinion which was filed on
July 24, 1997, in the above-entitled case.


     On page 20 of the slip opinion, seven lines into the second full
paragraph, please delete
the "n.2," and close the parentheses after "Op. at 7."



                         Very truly yours,
                         P. Douglas Sisk, CLERK


                                     By:________________________
                                     Lenore R. Benoit
                                 Case Manager
                                 Direct Dial: 597-4495




cc: Gianni Donati, Esq.
      Stacy A. Fols, Esq.
      Francis P. Newell, Esq.